Title: To George Washington from James Madison, 14 September 1788
From: Madison, James
To: Washington, George



Dear Sir
N. York Sepr 14. 1788

The delay in providing for the commencement of the Government was terminated yesterday, by an acquiescence of the minor number, in the persevering demands of the major. The time for chusing the electors is the first Wednesday in Jany, and for chusing the President the first Wednesday in Feby. The meeting of the Govt is to be the first Wednesday in March, and in the City of New York. The times were adjusted to the meetings of the State Legislatures. The place was the result of the dilemma to which the opponents of N. York were reduced of yielding to its advocates or strangling the Government in its birth. The necessity of yielding, and the impropriety of further delay, has for some time been obvious to me, but others did not view the matter in the same light. Maryland & Delaware were absolutely inflexible. It has indeed been too apparent that local & State Considerations have very improperly predominated in this question, and that something more is aimed at than merely the first Session of the Govt at this place. Every circumstance has Shewn that the policy is to keep Congress here till a permanent seat be chosen, and to obtain a permanent seat at farthest not beyond the Susquehannah. N. Jersey, by its Legislature as well as its Delegation in Congress, has clearly discovered her view to be a temporary appointment of N. York as affording the best chance of a permanent establishment at Trenton. I have been made so fully sensible of these views in the course of the business as well as of the impropriety of so excentric a position as N. York that I woud have finally concurred in any place more Southward to which the Eastern States wd have acceded, and previous to the definitive vote, a motion was made tendering a blank for that purpose. At any place South of the Delaware, the Susquehannah at least would have been secured, and a hope given to the potowmac. As the case is I conceive the Susquehannah to be the utmost to be hoped for, with no small danger of being stopped at the

Delaware. Besides this consequence, the decision will I fear be regarded as at once a proof of the preponderancy of the Eastern strength, and of a disposition to make an unfair use of it. And it cannot but happen that the question will be entailed on the New Governmt which will have enough of other causes of agitation in its Councils.
The meeting at Harrisburg is represented by its friends as having been conducted with much harmony & moderation. Its proceedings are said to be in the press, and will of course soon be before the public. I find that all the mischeif apprehended from Clinton’s circular letter in Virginia will be verified. The Antifederalsts lay hold of it with eagerness as the harbinger of a second Convention; and as the Governor espouses the project it will certainly have the co-operation of our Assembly.
I inclose a sensible little pamphlet which falls within the plan of investigating and comparing the languages of the Aboriginal Americans. With the sincerest attachment I am Dear Sir; your Obedt & very hb. ⟨mutilated⟩

Js Madison ⟨mutilated⟩

